Case 3:19-cv-00209-VAB Document 97 Filed 07/24/19 Page 1 of 16

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

ANNA McNEIL, et al.,
Case No.: 3:19-cv-00209
Plaintiffs,
Hon. Victor A. Bolden
Vv.

YALE UNIVERSITY eral,

Defendants.

Nese? Ba Nace! Sel See! Set Ne ne ee? Se”

 

FRATERNITY DEFENDANTS’ REPLY TO PLAINTIFFS’ OPPOSITION IN FURTHER
SUPPORT OF FRATERNITY DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ SECOND
AMENDED COMPLAINT PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE

12(b)(1) and 12(b)(6)

5795810
Case 3:19-cv-00209-VAB Document 97 Filed 07/24/19 Page 2 of 16

TABLE OF CONTENTS

 

 

 

 

INTRODUCTION «asses I
ARGUMENT. oeccccccccssssscesscossrseasscevesecessstussecsusseusresussnsseesreeassecssseeesssenseetevseesseeeesseeeeseesseceeseseeneeeees }
le Plaintiffs Do not Have Standing under the Fair Housing Act... teeeteeceeee I
A. The Student Plaintiffs are not Aggrieved Persons under the FHA .....cccccccesreveones |
B. Engender Fails to Plausibly Plead Organizational Standing -......0.cc00s00crrscevre 3
II. The Fraternity Defendants are Not Public Accommodation .........0.cccccccseecsseeeseeeeneeeere
A. Plaintiffs Mischaracterize and vee | in eee oper — Pleading
Regarding the Fraternity Defendants.... adshni giamiaeiei nate anne io
B. Decisions regarding Public Accommodation Statutes Outside of
Connecticut are Not Relevontl saci eg ei ae ER: 6
The Fraternity Defendants are Highly Selective sessssssssiucnessnenisnenceurnnseonsnscccee f
i, Proximity to Yale Does Not Render the Fraternity Defendants a Public
ACCOMMOAATION .o.cccccccccsececssscecseeesveeeseenseeeeuseeeesseessseesseeeeeeeesueesssseeesscueesseueeanieeeeeesens ¥
lll. — Plaintiffs' Claim under the Fair Housing Act should be dimissed due to the Act's
Private Club Exemption ........00cccccccccccceccsseecseeeeesensnseeesseeeesueeesssacesseesarsusecnsseaeenaeentsnienarennsney 8
A. Courts May Dismiss Claims on the Basis of an Affirmative Defense ...cccccccccce8
B. The Private Club Exemption Applies to the Fraternity Defendant .............0000.0.9
C. Plaintiffs’ Causes of Action under the Connecticut Fair Housing Act
MUSE PSE oncaenenein terme tstons send I 9
IV. Plaintiffs Fails to Plead a Cause of Action for Civil Conspiracy .........0..5.0ccccccseceeeeenseeeee 9
CONCLUSION... a a.titiien tae ae ee 10

5795810
Case 3:19-cv-00209-VAB Document 97 Filed 07/24/19 Page 3 of 16

TABLE OF AUTHORITIES

Cases

Bank of Am. Corp. vy. City of Miami,

Corcoran yv. German Social Society Frohsinn,

2008 WL 642659 (Conn. Super. Ct. Feb. 21, 2008)... crscsvacserssrastadten tos ten segue teseass served caviatevinvieentevesees se

Fair Elections Ohio v. Hustad,

770 F.3d 456 (6th Cir. 2014) cccccseseesecsevscssensevsasecensees cs yspuavesvarvareavesvesvurgerpeveaversevsevevseeeeeeteeses

Fraternal Order of Eagles, Inc., Tucson Aerie No, 180 y. City of Tucson,

816 P.2d 255 (Ariz. App. 1991) ...c.ccccseececestecseeetreeees “soeesuttietitareesitssetsperteaveseeatineeineeesesee

Fraternal Order of Eagles, Tenino Aerie No. 564 v. Grand Aerie Fraternal Order o lie

59 P.3d 655 (Wash. 2002.

Gladstone Realtors v. Village of Bellwood,

AAT U.S. 91 (1979) ccs ccccscsseesssssssesvesseassssussussssseeseieesersesesvessearssieesesiesitesesessiusssssseeneeneeseeneen

Havens Realty Corp. v. Coleman,

ASS WS, BOB (DBD a eravarensonmer exeneceaneeeeon nen semen ersesah tales bad AGs I SUGE Liss ei Sa ISIE,

Hunt v. Wash. State Apple Advertising Comm’n,
432 U.S. 333 (1977)... Gab ata gee

McKenna v. Wright,

386 F.3d 432 (2d Cir, 2004) ooccccoc ccc ceccccc ccc c cece cect e cee nevenee seen eneeeseeeeeseeeeceeteeeeeecesneeseeeceecuscseeseneeeeeny

State v. State,

No, CV9557527S, 1996 WL 737513 (Sup. Ct. Conn. Dec. 16, 1996) sieesacmannsccuaeatonneiiel

Trafficante v. Metropolitan Life Ins., Co.,
409 U.S. 205 (1972). sickest

U.S. v. Space Hunters,
429 F.3d 416 (2d Cir. 2005) 0.0.00.

United States ex rel. Takemoto v. Nationwide Mut. Ins. Co.,
674 Fed. Appx. 92 (2017) ssussicnmcianmce a oan bie eeoEIS

United States v. Columbus Country Club,
OTS Fudd 877 Ged Cir, 1990) yan

Statutes
20 U.S.C. § 1681(a)(6)(A) ..

A? U.S.C. $3607 (a) wissen isiarienieonanex enenercnan ghemeneneneas
Article lH: aavensasesanstrerain ray

Zi

2, ot

eeudy o

8,9

nos

5795810
Case 3:19-cv-00209-VAB Document 97 Filed 07/24/19 Page 4 of 16

Fair Housing Act ("FHA")... .. passim
Title II of the Civil Rights Act of 1964 .. . bevdeteeeeeeeeuseusentes ridin “|
Title IX of the Educational! Anvendiments ot 1972 (“Title 1X”)... wait
Rules

Fed. Rule Civ. P. 8 ccccccccscsccscceceveevevsectceeeeecevuseviurevievevesraesseseeseeseeseesseseesesscstessssesieseneeaeesreneses

il
5795810
Case 3:19-cv-00209-VAB Document 97 Filed 07/24/19 Page 5 of 16

INTRODUCTION

“I have a hard time seeing how the law is going to force [fraternities] to be
gender neutral.”

-- Douglas Fierberg, Senior Advisory Board Member for Plaintiff Engender,
attorney, and founder of the Fierberg National Law Group.”

Without doubt, the reason that Mr. Fierberg has difficulty seeing how the law could
require gender neutrality in fraternities is because both federal and state law permits fraternities
(and sororities) to include gender as selection criteria.” Regardless, Plaintiffs ask the Court to
do what federal and state legislatures expressly have not: require collegiate fraternities and
sororities to remove gender from their selection criteria. The Court should not entertain
Plaintiffs’ attempted end run around these legislative decisions.

Plaintiffs’ arguments as to why this case should continue are without merit. They lack
standing under the Fair Housing Act, they have not established -- because they cannot -- that the
Fraternity Defendants are public accommodations, and they have not pled a claim for civil
conspiracy. This Court should dismiss the Second Amended Complaint.’

ARGUMENT

1. Plaintiffs Do Not Have Standing under the Fair Housing Act

A. The Student Plaintiffs are not Aggrieved Persons under the FHA

 

' Interview with Douglas Fierberg, Slate podcast, “The Fight to Curb Fraternity Abuse: If financial pressures won't
force frats to change, will the courts?”

? Title IX of the Educational Amendments of 1972 (“Title IX”) explicitly permits gender as a selection criterion in
social fraternities and sororities. 20 U.S.C. § 1681(a)(6)(A). Title I] of the Civil Rights Act of 1964 does not
include gender or sex a protected characteristic in the law governing discrimination by “place[s] of public
accommodation,” id. § 2000a(a). Title I] also includes explicit exceptions for private clubs with restricted
membership such as fraternities (and sororities), id. § 2000a(d).

> The factual background and legal arguments relevant to the disposition of this motion have been previously
submitted to the Court in the Fraternity Defendants’ Memorandum of Law in support of their Motion to Dismiss.

In an effort to avoid repetition of all relevant facts and arguments, the Fraternity Defendants respectfully refers the
Court to the facts and arguments contained in their Memorandum of Law and expressly incorporates them herein.

i

5795810
Case 3:19-cv-00209-VAB Document 97 Filed 07/24/19 Page 6 of 16

Plaintiffs Singer, Walker, and McNeil (the “Student Plaintiffs’) are not “aggrieved
persons” under the Fair Housing Act. In order to claim injury, the Student Plaintiffs seek to
align themselves with the plaintiffs in Trafficante v. Metropolitan Life Ins., Co., 409 U.S. 205
(1972); Gladstone Realtors v. Village of Bellwood, 441 U.S. 91 (1979), and Havens Realty
Corp. v. Coleman, 455 U.S. 363 (1982). But applying the broad standing language contained in
these cases, Plaintiffs are not within the “zone of interests” that the FHA seeks to protect.
Plaintiffs are not municipalities claiming a loss of tax revenue based on alleged discriminatory
action of the Fraternity Defendants, or renters turned away from apartments. Plaintiffs’ alleged
injuries in this action, including the loss of “coveted parking spaces,” are a far cry from
allegations of racial steering considered in these cases, and they fall far short of the “aggrieved
person” standard."

The Student Plaintiffs allege that they were denied social, associational, and economic
benefits sufficient to confer standing under the FHA—including association with fraternity
members.” Plaintiffs’ claims of social and economic benefits are wholly speculative, and more
critically, those alleged injuries do not have a nexus to alleged housing discrimination.
Plaintiffs do not plead that membership in a fraternity automatically grants a member residence
in a fraternity house, or that all fraternity members live in the house. In other words, one could
receive all benefits of fraternity membership as pled by Plaintiffs without living in a fraternity
house. Accordingly, there is no proximate cause between the alleged injury and the alleged

housing discrimination. Plaintiffs also allege that they suffered emotional harm (and in doing

 

" Plaintiff's Opposition Memorandum of Law (Docket No. 87 pages 16-20 of 43) (hereinafter “PI. Opp.”).
> Pl. Opp. pp. 18-19 of 43. Plaintiffs’ claim that they were deprived of the benefits of living with fraternity
members is contrary to their claim that the fraternities would instead benefit from Plaintiffs’ membership. Further,
taking the allegations in Plaintiffs’ SAC true as required at this stage, a CBS News Report noted a logical
inconsistency in Plaintiffs’ position: “If 1 am someone who goes into a party at the only place available for me to
socialize, which is a fraternity, and | am being groped and sexually assaulted and in an environment that I think is
unsafe, why do | want to join the fraternity?” See, CBS This Morning, “Women claiming sexual harassment at Yale
fraternities take unexpected legal action” (Feb. 12, 2019) https://www.cbsnews.com/news/yale-fraternities-lawsuit-
women-claim-sexual-harassment-at-fraternity-events-ask-to-integrate-women/.
2
5795810
Case 3:19-cv-00209-VAB Document 97 Filed 07/24/19 Page 7 of 16

so, compare themselves to the plaintiffs denied marriage equality in Obergefe/l). But Plaintiffs
have pled no facts supporting alleged emotional harm associated with any alleged denial of
housing. As such, these allegations of emotional distress are without merit.

In an attempt to convince the Court that they somehow have standing under the FHA,
Plaintiffs misrepresent the Supreme Court’s holding in Bank of Am. Corp. v. City of Miami, 137
S. Ct. 1296 (2017), claiming that the Court there “unequivocally rejected” standing arguments
asserted by the banks in that action.° But the City of Miami decision is narrow and far more
nuanced than a flat rejection of limitations on standing under the FHA articulated by the banks
in that action. As noted by the dissenting justices in City of Miami, the “Court conspicuously
does not reaffirm the broad language from Trafficante, Gladstone and Havens suggesting that
Congress intended to permit any person with Article III standing to sue under the FHA.” Jd. at
695. In addition, the majority’s standing analysis in the City of Miami was narrowly
circumscribed based on stare decisis, as Miami, like the village in Gladstone, alleged reduced
tax revenues as an injury.

B. Engender Fails to Plausibly Plead Organizational Standing

Engender has not pled any facts supporting its barebones assertion that it used any
resources to seek equal access to housing.’ Plaintiffs’ opposition brief has not changed that
pleading inadequacy.

An organizational plaintiff can demonstrate standing either through representational
standing or direct standing. An organization can bring suit as a representative of its members
only if, inter alia, at least one member has standing. Hunt v. Wash. State Apple Advertising

Comm'n, 432 U.S. 333, 343 (1977). As set forth in the Fraternity Defendants’ motion and

 

° PL. Opp. at p. 12. Notably, City of Miami was a 5-3 decision. Justice Gorsuch took did not participate in the
decision.
’ See, Fraternity Defendants’ Memorandum of Law in Support of their Motion to Dismiss. Docket No. 76-1, Page
13 of 28.
3
5795810
Case 3:19-cv-00209-VAB Document 97 Filed 07/24/19 Page 8 of 16

above, the Student Plaintiffs do not have standing. As such, Engender does not and cannot have
representational standing.

Engender also has not pled -- nor could it -- that it suffered direct injury and therefore
has direct standing. The Havens Court recognized that direct organizational injury is cognizable
in only two ways: (a) consequential drain on organizational resources to identify or counteract
the allegedly unlawful action, or (b) frustration of the organization’s mission. Havens, supra at
*33. Engender has pled neither. Engender alleges that it had to focus resources on seeking
equal access to fraternity membership and housing.’ But Engender is a student organization
created in 2016 for the express purpose of seeking to “equity and inclusion at Yale,” ie., to
“integrate fraternities by gender” at Yale? Engender was created to put funds toward this
purpose. Thus, Engender is not claiming that its resources were diverted, or its mission
frustrated by alleged housing discrimination. Rather, Engender alleges that it is “continuing” to
spend time and resources on ending alleged “gender discriminatory practices of fraternities.”!°
In other words, it has pled that it is engaged in activities central to its mission.

Engender’s argument is contrary to standing principles. In Havens, Housing
Opportunities Made Equal (“HOME”) was a fair housing organization that operated housing
counseling services and identified suitable apartments for local low income citizens. /d. at 368.
Thus, HOME had a purpose a mission that was frustrated by Havens’ alleged discriminatory
conduct. HOME’s work was undermined in the activity of providing truthful counseling when
Havens “directly interfered with” its counselee. See also, Fair Elections Ohio v. Hustad, 770
F.3d 456, 460 n.1 (6th Cir. 2014) (discussing organizational standing in Havens and holding

that voter outreach organization lacked standing to challenge a deadline for requesting an

 

® SAC at § 272.
> SAC at 9 1 and 10-11.
' SAC at 4 18.

5795810
Case 3:19-cv-00209-VAB Document 97 Filed 07/24/19 Page 9 of 16

absentee ballot). Engender does not provide other services, nor is there any allegation that false
information regarding housing was communicated to Plaintiffs. Engender has no such mission
or purpose frustrated by alleged housing discrimination.

Article III standing is more than a pleading game. An organization cannot create Article
Ill standing by forming for the sole purpose of challenging a practice it believes to be
discriminatory and then claiming that the discriminatory practice has frustrated its mission and
caused it to divert resources. Accordingly, Engender’s claims of discrimination under the FHA
must be dismissed.

Il. The Fraternity Defendants are Not Public Accommodations

Plaintiffs have failed to establish that the Fraternity Defendants are Public
Accommodations under the FHA or Connecticut law. As a threshold matter, the Court may and
should take judicial notice of the decision issued by the Connecticut Commission on Human
Rights and Opportunities (“CHRO”), the agency tasked with enforcing the state’s public
accommodation statute.'!! CT. Gen. Stat. 46a-55. Not surprisingly, Plaintiffs beg the Court to
ignore the CHRO’s assessment, which dismissed Plaintiffs’ claims in their entirety. The
Fraternity Defendants are, of course, not asking this Court to simply adopt the CHRO’s
decision. Rather, the Fraternity Defendants urge this Court to take notice that the CHRO has
already determined that Plaintiffs have not pled facts to support a finding that the Fraternity
Defendants are “public accommodations” under Connecticut law -- the same question this Court
must decide here.

A. Plaintiffs Mischaracterize and Engage in Improper Group Pleading Regarding the
Fraternity Defendunts

As the CHRO previously determined, the public accommodation inquiry can and should

 

'' P]. Opp. at p. 37 of 43.

5795810
Case 3:19-cv-00209-VAB Document 97 Filed 07/24/19 Page 10 of 16

easily be resolved at the pleading stage,” as Plaintiffs wholly fail to plead facts that the
Fraternity Defendants are public accommodations. Plaintiffs repeatedly argue that the
Fraternity Defendants are no different than bars or clubs on campus and therefore must be
public accommodations.’? But several fraternity brothers living in a house and hosting parties is
in no way akin to bars or clubs that are open to the public on a daily basis from open-to-close,
with numerous employees transacting business with customers.

To create the illusion of widespread access to the public, Plaintiffs improperly group
together the social activities of all Fraternity Defendants.!4 For example, Plaintiffs lump
together the social activities of the Zeta, Alpha Delta Phi, and Delta Kappa Epsilon fraternities
to create the appearance of multiple social functions open to the general public. Such pleading
is improper. See, e.g., United States ex rel. Takemoto v. Nationwide Mut. Ins. Co., 674 Fed.
Appx. 92 (2017). And regardless of Plaintiffs’ pleading efforts, there is no case law finding that
the hosting of a party renders a social club a public accommodation.

B. Decisions regarding Public Accommodation Statutes Outside of Connecticut are Not
Relevant

Plaintiffs’ reliance on case law regarding the Fraternal Order of the Eagles (FOE) in
support of their public accommodation argument is misplaced.'” Analysis of the Washington
and Arizona statutes at issue in those cases has no bearing on this Court’s interpretation of the
Connecticut statute at issue, and the key factual underpinnings of those decisions are not present

in this matter.

 

'" Pl, Opp. at p. 29 of 43.
'’ Pl, Opp. at p. 30 of 43.
"Pl, Opp. at p. 30 of 43 (Plaintiffs combining the Zeta, Alpha Delta Phi and Delta Kapp Epsilon parties to argue
that each of the Fraternity Defendants host regular parties).
'* Pl. Opp. at p. 31 of 43, citing Fraternal Order of Eagles, Tenino Aerie No. 564 v. Grand Aerie Fraternal Order
of Eagles, 59 P.3d 655 (Wash. 2002), and Fraternal Order of Eagles, inc., Tucson Aerie No. 180 v. City of Tucson,
816 P.2d 255, 257 (Ariz. App. 1991).

6

5795810
Case 3:19-cv-00209-VAB Document 97 Filed 07/24/19 Page 11 of 16

For example, in Tuscon Aerie, the court found that to meet the statute’s public
accommodation exemption, the organization’s profits must be “solely for the benefit” of the
organization. Tuscon Aerie at *9. In that case, there was no dispute that the FOE raised a large
amount of money annually that it distributed to a number of charities. Jd. The Connecticut
statute does not contain this or similar language. Further, Plaintiffs have not pled any facts
regarding the Fraternity Defendants’ charitable giving practices.

C. The Fraternity Defendants are Highly Selective

The Fraternity Defendants have a long history of being highly selective in choosing men
for membership, and they have not eschewed that selectivity. Plaintiffs attempt to rely on
Corcoran vy. German Social Society Frohsinn, 2008 WL 642659 (Conn. Super. Ct. Feb. 21,
2008), in demonstrating that there is no true selectivity here. The German Club at issue in
Corcoran had no consistent history of the denial of applications for membership. /d. at *14.
Without this history, the Court found that the German Society had eschewed selectivity. The
same cannot be said for the Fraternity Defendants here.

Further, Plaintiffs’ own allegations regarding the National Organizations -- that they
provide detailed recruitment instructions, have handbooks and manuals regarding recruitment,
and retain control over candidate selection -- support the fact that that the Fraternity Defendants
are selective.!® Indeed, Plaintiffs have pled meaningful limitations on membership, including
sponsorship by current members through a Chapter vote.’

D. Proximity to Yale Does Not Render the Fraternity Defendants a Public
Accommodation

Plaintiffs fail to plead a “symbiotic” relationship between the Fraternity Defendants and

Yale University to transform the Fraternity Defendants into a “public accommodation.”

'© PI. Opp. at pp. 35-43.
'7 Pl, SAC. at § 150.

5795810
Case 3:19-cv-00209-VAB Document 97 Filed 07/24/19 Page 12 of 16

Plaintiffs again point to non-binding determinations regarding analysis of state anti-
discrimination laws that are wholly irrelevant to the Connecticut statute at issue here. This
Court should disregard those cases and look instead to State v. State, No. CV9557527S, 1996
WL 737513 (Sup. Ct. Conn. Dec. 16, 1996), which deals with the very state law at issue here.
The State court evaluated the relationship between a public university’s own cheerleading squad
and the university and found it not to be sufficiently “symbiotic” with the university to render
the cheerleading squad a public accommodation.

Til, Plaintiff's Claim under the Fair Housing Act should be dismissed due to the Act’s
Private Club Exemption

A. Courts May Dismiss Claims on the Basis of an Affirmative Defense

The applicability of the FHA’s private club exemption to this action is a question of law.
The Court may apply the statutory law to the facts presented by Plaintiffs to determine that they
have failed to plausibly plead facts supporting that the Fraternity Defendants are places of
public accommodation. Despite Plaintiffs’ claims to the contrary, this court can and should
dismiss a claim on the basis of an affirmative defense if “the facts supporting the defense appear
on the face of the complaint,” and “it appears beyond doubt that the plaintiff can prove no set of
facts in support of his claim that would entitle him to relief.” U.S. v. Space Hunters, 429 F.3d
416 (2d Cir. 2005) citing McKenna v. Wright, 386 F.3d 432, 436 (2d Cir. 2004) (internal
quotation marks omitted).'*

For the same reasons that the Fraternity Defendants are not public accommodations,
they are “private clubs”: that is, they have “meaningful conditions of limited membership.”

Here, the Fraternity Defendants peer-selection procedure is intensely personal and meaningful.

'§ The Fraternity Defendants do not dispute that the FHA exemptions have been considered affirmative defenses as
discussed by the United States Court of Appeals for the Third Circuit in United States v. Columbus Country Club,
915 F.2d 877, 882-85 (3d Cir. 1990) (treating the "religious organization" and "private club" exemptions as
affirmative defenses).

8
5795810
Case 3:19-cv-00209-VAB Document 97 Filed 07/24/19 Page 13 of 16

Plaintiffs make much of the fact that members host private functions, but as discussed above,
such events this do not compromise the Fraternity Defendants’ private nature.

B. The Private Club Exemption Applies to the Fraternity Defendants
As pled by the Plaintiffs, the Fraternity Defendants fall within the private club
exemption. In reference to the language of 42 U.S.C. §3607(a), Plaintiffs argue that the word
“lodging” as contained in the private club exemption does not apply to the Fraternity
Defendants. Plaintiffs rely on United States v. Columbus Country Club, 915 F. 3d 877 (3d Cir.
1990), in which the Third Circuit considered whether the Columbus Country Club’s sale of
vacation bungalows was exempt under Section 3607(a). Here, unlike the sale of vacation
bungalows, the Housing Entities provide rental arrangements of a limited term. Indeed, the
Fraternity Defendants provide “lodgings” as contemplated within the private club exemption,
which function as educational housing, available during an academic year, and potentially over
a summer break.
C. Plaintiffs’ Causes of Action under the Connecticut Fair Housing Act Must Fail
The Fraternity Defendants agree that Connecticut Fair Housing Practices Act
(“CFHPA”) tracks the federal FHA. For the reasons discussed above, Plaintiffs have suffered
no injury under either the FHA or the CFHPA.’”’ Accordingly, Plaintiffs CFHPA claim also
fails.
IV. Plaintiffs Fails to Plead a Cause of Action for Civil Conspiracy
Mere recitation of the elements of a conspiracy 1s insufficient for Plaintiffs to meet their
pleading obligation under Fed. Rule Civ. P. 8 and Twombly/Iqbal. Without pointing to any

facts, Plaintiffs allege that each local chapter, national organization, and housing corporation

' Pl, Opp. at 26 of 43.

5795810
Case 3:19-cv-00209-VAB Document 97 Filed 07/24/19 Page 14 of 16

conspired to engage in unlawful housing allegations.” No specific agreement is alleged and no

specific act is alleged. Plaintiffs’ vague assertions provide wholly implausible conclusory

assertions to support their conspiracy claims against any Fraternity Defendant.

CONCLUSION

The Fraternity Defendants respectfully request that the Court dismiss all claims against

them in their entirety, along with such other and further relief as the Court deems just and

proper.

Dated: New York, New York
July 24, 2019

 

°° Pl. Opp. at p. 27 of 43; SAC at § 280.

Respectfully submitted,

KAUFMAN BORGEEST & RYAN LLP

/s/ Joan M. Gilbride

Joan M. Gilbride (Ct.13836)

Laura B. Juffa (Pro Hac Vice)

Stephanie Fox (Pro Hac Vice)

Attorneys for Defendants Alpha Delta Phi
International Inc., Alpha Epsilon Pi Fraternity,
Inc., Conn. Omega of Sigma Alpha Epsilon, Alpha
Kappa Delta of Chi Psi, Alpha Epsilon Pi, Epsilon
Upsilon, Chi Psi Fraternity, Delta Kappa Epsilon
Fraternity, Edward Donahue, III, Leo, High Street
Housing Corporation, Delta Kappa Epsilon, Phi
Chapter, House Corporation of Sigma Chi at Yale,
Sigma Phi Epsilon, Connecticut Delta Chapter,
Sigma Alpha Epsilon Fraternity, Sigma Chi
International Fraternity, Sig Ep Housing of
Connecticut Delta LLC, Mother Phi Foundation,
Inc., Sigma Chi, Theta Upsilon Chapter, Sigma Nu
Fraternity Beta Alpha Chapter, Sigma Nu
Fraternity, Inc., Sigma Phi Epsilon Fraternity,
Yale Chapter of Alpha Delta Phi International,
Inc., Zeta Psi Fraternity, Inc., ZP Nutmeg
Association, Zeta Psi, ETA Chapter.

120 Broadway, 14"" Floor

New York. New York 10271

Telephone: 212.980.9600

 

5795810
TO:

Case 3:19-cv-00209-VAB Document 97 Filed 07/24/19 Page 15 of 16

(via ECF)
All counsel of record

Facsimile: 212.980.9291
Email: jgilbride@kbrlaw.com
Email: ljuffa@kbrlaw.com
Email: sfox@kbrlaw.com

Stanton Jones (Pro Hac Vice)

Emily Newhouse Dillingham (Pro Hac Vice)
Arnold & Porter Kaye Scholer LLP

601 Massachusetts Ave, NW

Washington, DC 20001

Telephone: 202-942-5563

Email: stanton.jones@arnoldporter.com
Email: emily.dillingham@arnoldporter.com

5795810
Case 3:19-cv-00209-VAB Document 97 Filed 07/24/19 Page 16 of 16

CERTIFICATE OF SERVICE

I certify that on this day 24"" of July, 2019, the foregoing was electronically filed
through this Court’s CM/ECF system, which will send a notice of filing to all counsel who are

registered users.

/s/ Joan Gilbride
Joan M. Gilbride

 

5795810
